

117 S822 IS: Transparency for Confucius Institutes Act
U.S. Senate
2021-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 822IN THE SENATE OF THE UNITED STATESMarch 18, 2021Mrs. Blackburn (for herself, Mr. Cruz, Mr. Cramer, Mr. Tuberville, Mr. Braun, Mr. Hawley, Mr. Scott of Florida, and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Higher Education Act of 1965 to require program participation agreements between institutions of higher education and Hanban if a Confucius Institute operates on the campus of the institution.1.Short titleThis Act may be cited as the Transparency for Confucius Institutes Act.2.Program participation agreements between institutions and HanbanSection 487(a) of the Higher Education Act of 1965 (20 U.S.C. 1094(a)) is amended by adding at the end the following:(30)If a Confucius Institute (as defined in section 1091 of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (132 Stat. 1997; Public Law 115–232)) operates on the campus of the institution, the institution shall enter into a program participation agreement with the Office of Chinese Language Council International (commonly known as Hanban) that—(A)clearly delineates between the Confucius Institute's programs and the institution’s own Chinese language programs;(B)locates the Confucius Institute physically apart from the Chinese language programs, Chinese history programs, and Chinese cultural programs within the institution’s organizational structure and separates promotions for the Confucius Institute from promotions for the institution’s Chinese language programs, Chinese history programs, and Chinese cultural programs; (C)removes the Chinese assistant director position from the Confucius Institute;(D)subjects the staff and professors of the Confucius Institute to appropriate background checks; (E)is publicly available in its entirety online; (F)does not have a confidentiality section; and(G)provides that the institution has final decision-making authority, including with regard to conference themes, guest speakers, and topics for events on campus at the institution..